Citation Nr: 0910821	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.  He died in May 2004.  The appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decisions by 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The VA has fully informed the appellant of the evidence 
necessary to substantiate her claim and the VA has made 
reasonable efforts to develop such evidence.

2.  At the time of his death, the Veteran was not in receipt 
of service connection for any disability.

3.  The cause of the Veteran's death, Creutzfeldt-Jakob 
disease (JCD) was not present in service and was first shown 
many years after separation from service.  It is not shown to 
be the result of any incident or event in service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death. 38 U.S.C.A. §§ 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
Veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a July 2004 letter, issued prior to the 
rating decision on appeal, the RO advised the appellant what 
information and evidence is needed to substantiate the claim 
for service connection for the cause of the Veteran's death, 
as well as what information and evidence must be submitted by 
the appellant, what information and evidence will be obtained 
by VA, and the need for the appellant to advise VA of or 
submit any further evidence that pertains to the claim.  In 
June 2005, and March 2006 supplemental statements of the case 
were provided to the appellant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records service personnel records, private medical 
records, medical treatises and other documents regarding CJD 
obtained on the internet, as wells as documents submitted by 
the appellant.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate the claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence. The appellant has been an extremely 
active participant in the claims process.  In this regard, 
she submitted numerous statements setting forth the bases of 
her claim, and she has identified or submitted evidence 
pertinent to her claim.  Her actions in this case reflect 
actual knowledge of what was needed to substantiate her 
claim. The Thus, any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Regulations

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection shall be granted to a Veteran if the 
Veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous 
system, although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309 (2006)

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Veterans 
diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2008).

Factual Background

The appellant argues that the Veteran developed CJD as a 
result of his combat experience in Vietnam, and possible from 
his exposure to herbicides (environmental factors), and that 
she has provided sufficient evidence to support her 
allegation that his duties in service exposed him to 
environmental factors, such as neural tissue from wounded 
Veterans or exposure to herbicides that caused the 
development of CJD resulting in his death.

At the time of the Veteran's death, service connection was 
not in effect any disability.

The death certificate discloses that the Veteran was 58 years 
old when he died in May 2004 of CJD, which is listed as the 
solitary cause of death.

Service personnel records confirm that the Veteran served in 
Vietnam from December 1966 to September 1967.  His military 
occupational specialty was infantry direct fire crewman.  He 
was awarded the Combat Infantryman Badge.  He was not shown 
to have been involved in any medical position; i.e., medic, 
etc.  

Service treatment records are silent for the Veteran having 
received any wounds, or being evaluated for symptoms do any 
neurological disorders.  His separation physical examination 
was likewise silent for any symptoms that could be associated 
with CJD.

April 2004 private medical records from the Columbia 
Presbyterian Hospital reflect that the Veteran was seen with 
a history of a rapidly deteriorating progressive dementia 
over the prior month.  An open brain biopsy was performed, 
with results consistent with CJD disease.  In May 2004, the 
Veteran died.

Associated with the claims folder is a May 2004 statement 
from J.B.T., LCSAW which was to the effect that she treated 
the Veteran for post-traumatic stress disorder (PTSD).  She 
related that the Veteran reportedly tried to save his fellow 
soldiers by holding and removing their organs, holding the 
organs in his hands and sleeping with them near his mouth.  
At one point, the Veteran indicated that he kissed a fellow 
soldier's internal organs, because that was all that was left 
of the man.  

In a May 2004 statement, T.H., M.D. reported that the Veteran 
had been diagnosed with CJD.  The physician reported that in 
some cases, transmission was possible by direct contact with 
the internal organs of infected humans or animals.  

In a May 2004 statement, S.A.M., M.D. reported that the 
Veteran had bee diagnosed with CJD, a fatal neurodegenerative 
illness.  Approximately 85 percent of the cases were sporadic 
and occurred with no known percipient or exposure.  Prion 
diseases like CJD could also result from exposure to neural 
tissue.  The physician related that according to the family 
of the Veteran, he came in close contact with individuals who 
suffered fatal ballistic injuries with exposure to central 
nervous system tissue.  The physician concluded, "The 
possibility of human-to-human prion transmission related to 
these exposures remains one of many possible explanations for 
[the Veteran's] current fatal disease."

In a May 2004 statement, A.P., M.D., a professor of 
neurology, stated, in effect, that his patient, the Veteran, 
had been diagnosed with CJD.  He related that the medical 
community was still learning about the disorder which could 
be transmitted by exposure to tissues and fluids containing 
neural tissues.  The disease could be acquired, inherited or 
appear after a sporadic mutation on the prion protein glue.  
The physician related that the Veteran, as a member of the 
military was in multiple combat situations and often exposed 
to tissue and body fluids of wounded soldiers.  Since the 
war, the Veteran had suffered from PTSD.  

In a July 2005 statement, R.A.G. related that the Veteran was 
a member of his company in Vietnam.  He recalled that the 
unit had many engagements with the enemy.  He could not 
recall that the Veteran was ever involved in assisting a 
wounded combat involving a brain injury, however, the chance 
that he did was great, as there were many wounded.  The 
writer also noted that the Veteran was exposed to Agent 
Orange in Vietnam.   

In support of her claim, the appellant has submitted several 
medical articles regarding CJD.  One article by the CJD Voice 
indicated that the development of acquired CJD by exposure to 
brain or nervous system tissue had been documented as less 
than one percent since the disease was first described in 
1920.  The type of exposure was more than casual.  The 
article suggested that possibly blood transfusions, as well 
as medical procedures, such as corneal transplants, dura 
matter grafts, implantations of electrodes in the brain, and 
injections of pituitary hormones from contaminated cadavers 
as types of acquired CJD.  Contact through blood and blood-
related products had not been shown in humans.  Whereas 
sporadic CJD account for at least 85 percent of the diagnosed 
disorder, and hereditary CJD accounted for about five to ten 
percent of the cases.  The incubation period was about 40 
years.  Another article from the Kingston General Hospital 
noted that genetic CJD accounted for five to fifteen percent 
of the cases, infectious (corneal transplants, dura matter 
grafts, pituitary hormones or inadequately sterilized CJD 
contaminated neurosurgical stereotactic electrodes) account 
for less than one percent, while sporadic CJD (from an 
unknown source) account for 90 percent of the cases.   

Other medical articles discuss the transmission of CJD and 
treatment options. 

Analysis

In the present case, the sole cause of the Veteran's death 
was CJD.  Service connection for the cause of death can only 
be awarded if the evidence establishes, beyond a reasonable 
doubt, that CJD began as a result of service.  

The Board has considered the contentions of the appellant, 
and has carefully reviewed the medical and lay statements 
submitted on her behalf.  In this regard, the medical 
statement of the social worker was based on statements 
allegedly made by the Veteran, and these statements are 
somewhat incredulous, particularly when read in conjunction 
with the statement of R.A.G., who could not recall that the 
Veteran was ever involved in assisting a wounded combat 
Veteran involving a brain injury.  Further, a review of the 
medical statements suggested only the smallest possibility 
that the Veteran had acquired CJD.  Statements that suggest 
"possibly" a relationship appears to be only speculative.  
Under VA regulations and Court decisions, service connection 
may not be based on pure speculation or remote possibility.  
See 38 C.F.R. § 3.102 (2006); see also Davis v. West, 13 Vet. 
App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996);, 
5 Vet. App. 237, 241 (1993). For these reasons, the Board 
accords no probative weight to the physicians' opinions.

In this regard, while the Veteran was involved in combat, 
there is no indication that he was a medic.  There is no 
indication that he was in such a position as to be exposed to 
CJD, particularly given the parameters described in the 
literature submitted by the appellant for acquired CJD.  
Further, CJD was diagnosed over 35 years after the Veteran 
was separated from service, and there is no ongoing treatment 
to suggest a chronicity of the disease to relate it to active 
service.  

Regarding the development of CJD as a result of exposure to 
herbicides, it must be pointed out the CJD is not an 
enumerated disease under VA regulations, and as such is not a 
presumptive disorder for purposes of herbicide exposure.  

The Board also acknowledges the appellant's contentions that 
the Veteran developed CJD due events that occurred in active 
service.  However, the record does not show that she has the 
medical expertise that would render competent her statements 
as to the relationship between the Veteran's military service 
and his cause of death.  The medical opinions do not meet the 
burden imposed by 38 C.F.R. § 3.312 with respect to the 
relationship between events incurred during service, and the 
etiology of his fatal disability.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also 38 C.F.R. § 3.159(a) (2007).

For the foregoing reasons, the claim for service connection 
for the Veteran's cause of death must be denied. In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


